Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 10 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second connectivity value threshold" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It appears that line 8 of claim 19 should read --comparing, by the data processing system, the second connectivity value to a second connectivity value threshold-- which would moot the above insufficient antecedent basis.
Claim 20 is rejected for depending from rejected claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a system (i.e., a machine) and claims 11-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A data processing system with a hardware storage device storing one or more data structures and executable logic for processing data values stored in the one or more data structure, comprising: 
a hardware storage device storing one or more data structures, each data structure storing keyed data, with an item of keyed data including a key that represents a subject, and with the hardware storage device further storing executable logic including classification rules; 
one or more data processors for accessing, from the hardware storage device, at least one of the one or more data structures, and for retrieving, from the at least one of the one or more data structures accessed, keyed data for a particular subject, with the retrieved keyed data including a subject connectivity value derived from at least one of a scan or test provided to a subject represented by a key included in the retrieved keyed data, the subject connectivity value representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject; and 
an executable logic engine configured to execute the executable logic against the keyed data to apply the classification rules to the subject connectivity value and to a connectivity threshold value to determine a classification of the subject, 
wherein the hardware storage device storing is further configured to store, in a data structure, an association between a key represented in the keyed data and a first classification value corresponding to a first classification, when subject connectivity value exceeds the connectivity threshold value, and 
wherein the hardware storage device storing is further configured to store, in a data structure, an association between a key represented in the keyed data and a second classification value corresponding to a second classification, when subject connectivity value is less than the connectivity threshold value.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper determine a “classification” of a subject based on whether a connectivity value of the subject is above or below a threshold and then “store” (e.g., write down on a piece of paper) an association/indication of a first or second classification for a subject “key” (e.g., name) when the subject’s connectivity value is respectively above or below the threshold value.
Accordingly, the claim recites at least one abstract idea.
Dependent claim 19 further defines the at least one abstract idea by calling for comparing the second connectivity value [to a second threshold] and then “storing” (e.g., writing down on a piece of paper) an association/indication of a first or second classification for a subject identifier when the first subject connectivity value is above the first threshold value and the second subject connectivity value is below the second threshold value, or when the first subject connectivity value is below the first threshold value and the second subject connectivity value is above the second threshold value, respectively (all of which can be practically performed in the human mind with pen and paper).  

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A data processing system with a hardware storage device storing one or more data structures and executable logic for processing data values stored in the one or more data structure (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising: 
a hardware storage device storing one or more data structures, each data structure storing keyed data, with an item of keyed data including a key that represents a subject, and with the hardware storage device further storing executable logic including classification rules (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
one or more data processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for accessing, from the hardware storage device, at least one of the one or more data structures, and for retrieving, from the at least one of the one or more data structures accessed, keyed data for a particular subject, with the retrieved keyed data including a subject connectivity value derived from at least one of a scan or test provided to a subject represented by a key included in the retrieved keyed data, the subject connectivity value representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); and 
an executable logic engine configured to execute the executable logic against the keyed data to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) apply the classification rules to the subject connectivity value and to a connectivity threshold value to determine a classification of the subject, 
wherein the hardware storage device storing is further configured to store, in a data structure (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), an association between a key represented in the keyed data and a first classification value corresponding to a first classification, when subject connectivity value exceeds the connectivity threshold value, and 
wherein the hardware storage device storing is further configured to store, in a data structure (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f), an association between a key represented in the keyed data and a second classification value corresponding to a second classification, when subject connectivity value is less than the connectivity threshold value.
For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the data processing system including hardware storage device, data structures storing keyed data representing a subject, executable logic including rules for processing data values, data processors, and executable logic engine configured to execute the executable logic, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of accessing and retrieving keyed data from the data structures, the keyed data including a subject connectivity value derived from a scan/test and representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 10 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 10 are directed to at least one abstract idea.

The dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Dependent claims 2-9, 11-18, and 20 recite various different sub-processing region connectivities (e.g., between the DPFC and the AMG; between the dACC and the AMG; etc.), various different types of connectivities (e.g., effective, functional, integration), and different types of classification values (e.g., eligible, ineligible) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Dependent claim 19 calls for accessing a second subject connectivity value derived from a scan/test and representing a magnitude of a connection associated with another at least one sub-processing region of a nervous system of the subject which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the data processing system including the hardware storage device, data structures storing keyed data representing a subject, executable logic including rules for processing data values, data processors, and executable logic engine configured to execute the executable logic amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to accessing and retrieving keyed data from the data structures, the keyed data including a subject connectivity value derived from a scan/test and representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent App. Pub. No. 2006/0217781 to John (“John”):
Regarding claim 1, John discloses a data processing system (brain modulation system (BMS) of [0037]) with a hardware storage device storing one or more data structures ([0037] notes how BMS includes a brain neuromodulation device (BND) while [0074]-[0075] and Figure 4 discuss/illustrate how the BND includes a database 38 (which would include data structures) and is stored in some storage device as the system is realized as a computer subsystem; also note how [0057] notes that a database is a queryable information storage system) and executable logic for processing data values stored in the one or more data structure ([0075] discusses how the processor evaluates sensed data in the database 38 using processing algorithms (executable logic)), comprising: 
a hardware storage device storing one or more data structures (as noted above, the “data processing system” includes a storage device storing the database 38 which includes data structures), each data structure storing keyed data ([0075] notes how the database stores sensed data (“keyed data”)), with an item of keyed data including a key that represents a subject (the sensed data of [0075] includes a sensed data value (key) that represents a measure correlated with the function of the patient’s brain regions per [0041]), and with the hardware storage device further storing executable logic including classification rules ([0075] discusses how the processor evaluates sensed data in the database 38 using processing algorithms (executable logic) while [0091] discusses how the sensed data is evaluated to determine whether or not treatment meets a treatment criterion such that the logic includes some “classification rules” for making such determination); 
one or more data processors (processor 36 in Figure 4) for accessing, from the hardware storage device, at least one of the one or more data structures, and for retrieving, from the at least one of the one or more data structures accessed, keyed data for a particular subject, with the retrieved keyed data including a subject connectivity value derived from at least one of a scan or test provided to a subject represented by a key included in the retrieved keyed data, the subject connectivity value representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject ([0075] notes how the sensed data (which represents a measure correlated with the function of the patient’s brain regions per [0041]) is stored in the database while [0075] and [0091] discusses evaluating the sensed data in view of treatment criteria; accordingly, the “hardware storage device” is accessed and then the sensed data values/keyed data are retrieved to perform the evaluation; furthermore, the sensed data values/keyed data is derived from at least one scan/test provided to a subject such that the scan/test is represented by the key in the keyed data per [0041]; still further, the sensed data values/keyed data include an indication/measure of the neuronal activity of a connection between first and second brain areas of the subject (“subject connectivity value representing a magnitude of a connection associated with at least one sub-processing region of a nervous system of the subject” per [0038], [0041], and [0091]); and 
an executable logic engine configured to execute the executable logic against the keyed data to apply the classification rules to the subject connectivity value and to a connectivity threshold value to determine a classification of the subject ([0091] discusses how evaluation of the sensed data (which includes the “subject connectivity value” as noted above) includes determining whether the sensed data is above or below some specified value (“connectivity threshold value”) to determine whether or not the patient has met the treatment criterion (“determine a classification of the subject”); furthermore, the processor 36 includes some “executable logic engine” (e.g., processing threads) that executes the above-discussed “executable logic”), 
wherein the hardware storage device storing is further configured to store, in a data structure, an association between a key represented in the keyed data and a first classification value corresponding to a first classification, when subject connectivity value exceeds the connectivity threshold value ([0091] and [0114] discuss how the evaluation determines whether the sensed data (which includes the “subject connectivity value” as discussed above) is above the criteria value and how result/sensed data is stored in a database to serve as reference self-norm data; in order for the result/sensed data to serve as reference self-norm data, an indication as to whether the criteria was met or not met (“first classification”) would be stored along with the corresponding result/sensed data), and 
wherein the hardware storage device storing is further configured to store, in a data structure, an association between a key represented in the keyed data and a second classification value corresponding to a second classification, when subject connectivity value is less than the connectivity threshold value ([0091] and [0114] discuss how the evaluation determines whether the sensed data (which includes the “subject connectivity value” as discussed above) is below the criteria value and how result/sensed data is stored in a database to serve as reference self-norm data; in order for the result/sensed data to serve as reference self-norm data, an indication as to whether the criteria was met or not met (“second classification”) would be stored along with the corresponding result/sensed data).

	Claim 10 is rejected in view of John as discussed above in relation to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Brain connectivity changes occurring following cognitive behavioural therapy for psychosis predict long-term recovery” to Mason et al. (“Mason”):
Regarding claim 2, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion), and the second classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the dorsolateral prefrontal cortex (DPFC) and the amygdala (AMG), wherein the subject connectivity value and the connectivity threshold value represent an effective connectivity between the DPFC and the AMG and an effective connectivity threshold value between the DPFC and the AMG.
Nevertheless, Mason teaches (right column of page 1) that it was known in the healthcare informatics art that increases in connectivity between the dorsolateral prefrontal cortex and amygdala (AMG)(which amounts to “effective connectivity” because it can represent an influence that one brain region has on another via the connection) following CBTp can indicate an increased ability to cognitively regulate negative affect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the dorsolateral prefrontal cortex (DPFC) and the amygdala (AMG), and for the subject connectivity value to represent an effective connectivity between the DPFC and the AMG in the system of John as taught by Mason to advantageously provide an indication of whether CBT can provide an increased ability of a patient to cognitively regulate negative affect and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an effective connectivity threshold value between the DPFC and the AMG per the combination with Mason.

Claim 11 is rejected in view of the John/Mason combination as discussed above in relation to claim 2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Towards a mechanistic understanding of pathological anxiety: the dorsal medial prefrontal-amygdala ‘aversive amplification’ circuit in unmedicated generalized and social anxiety disorders” to Robinson et al. (“Robinson”):
Regarding claim 3, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion), and the second classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the anterior cingulate cortex (dACC) and the amygdala (AMG), wherein the subject connectivity value and the connectivity threshold value, respectively, represent an effective connectivity between the dACC and the AMG and an effective connectivity threshold value between the dACC and the AMG.
Nevertheless, Robinson teaches (pages 1, 2, and 9) that it was known in the healthcare informatics art that measuring circuit coupling between the dorsal medial prefrontal/anterior cingulate cortex (dmPFC/ACC) and the amygdala (AMG) (which amounts to “effective connectivity” because it can represent an influence that one brain region has on another via the connection) can lead to more targeted treatments for pathological anxiety and other mental health disorders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the anterior cingulate cortex (dACC) and the amygdala (AMG), and for the subject connectivity value to represent an effective connectivity between the dACC and the AMG in the system of John as taught by Robinson to lead to more targeted treatments for pathological anxiety and other mental health disorders and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an effective connectivity threshold value between the dACC and the AMG per the combination with Robinson.

Claim 12 is rejected in view of the John/Robinson combination as discussed above in relation to claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Resting-state functional connectivity in major depressive disorder: A review” to Mulders et al. (“Mulders”):
Regarding claim 4, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion), and the second classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the default mode resting state network (DMN), wherein the subject connectivity value and the connectivity threshold value, respectively, represent a functional connectivity within the DMN and a functional connectivity threshold value associated with the DMN.
Nevertheless, Mulders teaches (Figure 1 and sections 2.1, 5.5, and 6) that it was known in the healthcare informatics art to utilize functional connectivity within a resting state default mode network (DMN) of a patient to guide treatment recommendations for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the default mode resting state network (DMN), and for the subject connectivity value to represent a functional connectivity within the DMN in the system of John as taught by Mulders to guide treatment recommendations for the patients and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is a functional connectivity threshold value associated with the DMN per the combination with Mulders.

Claim 13 is rejected in view of the John/Mulders combination as discussed above in relation to claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Salience Network Functional Connectivity Predicts Placebo Effects in Major Depression” to Sikora et al. (“Sikora”):
Regarding claim 5, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion), and the second classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is above the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the salience resting state network (SAL), wherein the subject connectivity value and the connectivity threshold value, respectively, represent a functional connectivity within the SAL and a functional connectivity threshold value associated with the SAL.
Nevertheless, Sikora teaches (Abstract on page 68) that it was known in the healthcare informatics art to utilize a patient’s resting state functional connectivity (fsFC) within the salience network to advantageously identify patients who would benefit from lower doses of antidepressant medication or nonpharmacologic approaches or to develop biomarkers of placebo effects in clinical trials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the salience resting state network (SAL), and for the subject connectivity value to represent a functional connectivity within the SAL in the system of John as taught by Sikora to advantageously identify patients who would benefit from lower doses of antidepressant medication or nonpharmacologic approaches or to develop biomarkers of placebo effects in clinical trials and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is a functional connectivity threshold value associated with the SAL per the combination with Sikora.

Claim 14 is rejected in view of the John/Sikora combination as discussed above in relation to claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Imbalance between Left and Right Dorsolateral Prefrontal Cortex in Major Depression Is Linked to Negative Emotional Judgment: An fMRI Study in Severe Major Depressive Disorder” to Grimm et al. (“Grimm”):
Regarding claim 6, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion), and the second classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the left central executive network (LCEN) and the right central executive network (RCEN), wherein the subject connectivity value and the connectivity threshold value, respectively, represent an integration between the LCEN and the RCEN and an integration threshold value between the LCEN and the RCEN.
Nevertheless, Grimm teaches (end of page 375 to beginning of page 376) that it was known in the healthcare informatics art that measuring imbalance between left and right dorsolateral prefrontal cortex (which, as evidenced by NPL “Effects of Cognitive Training on Resting-State Functional Connectivity of Default Mode, Salience, and Central Executive Networks” to Cao et al. (“Cao”)(see bottom of left column on page 2), are part of the central executive network) can guide treatment approaches for patients with major depressive disorder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the left central executive network (LCEN) (e.g., the left DLPFC) and the right central executive network (RCEN) (e.g., the right DLPFC), and for the subject connectivity value to represent an integration/connection between the LCEN and the RCEN in the system of John as taught by Grimm to advantageously guide treatment approaches for patients with major depressive disorder and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an integration threshold value between the LCEN and the RCEN per the combination with Grimm.

Claim 15 is rejected in view of the John/Grimm combination as discussed above in relation to claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Medial prefrontal cortex and the self in major depression” to Lemogne et al. (“Lemogne”):
Regarding claim 7, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion), and the second classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the dorsal default mode resting state network (dDMN) and the ventral default mode resting state network (vDMN), wherein the subject connectivity value and the connectivity threshold value, respectively, represent an integration between the dDMN and the vDMN and an integration threshold value between the dDMN and the vDMN.
Nevertheless, Lemogne teaches (Figure 2 and description below Figure 2) that it was known in the healthcare informatics art that there are abnormalities in the connection between the ventral medial prefrontal cortex (MPFC) and the dorsal MPFC among depressed patients (where the MPFC is a key node of the DMN as evidenced by NPL “Enhanced Medial Prefrontal-Default Mode Network Functional Connectivity in Chronic Pain and Its Association with Pain Rumination” to Kucyi et al. (“Kucyi”)(see Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the dorsal default mode resting state network (dDMN) (e.g., the dorsal MPFC) and the ventral default mode resting state network (vDMN) (e.g., the ventral MPFC), and for the subject connectivity value to represent an integration/connection between the dDMN and the vDMN in the system of John as taught by Lemogne which would advantageously allow the integration/connection to be monitored to determine whether the integration/connection abnormalities are reduced after one or more treatments thereby guiding treatment recommendations for depressed patients and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an integration threshold value between the dDMN and the vDMN per the combination with Lemogne.

Claim 16 is rejected in view of the John/Lemogne combination as discussed above in relation to claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Default Mode Network Mechanisms of Transcranial Magnetic Stimulation in Depression” to Liston et al. (“Liston”):
Regarding claim 8, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion), and the second classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the left central executive network (LCEN) and the ventral default mode resting state network (vDMN), wherein the subject connectivity value and the connectivity threshold value, respectively, represent an integration between the LCEN and the vDMN and an integration threshold value between the LCEN and the vDMN.
Nevertheless, Liston teaches (bottom of right column on page 518 and middle of right column on page 519) that it was known in the healthcare informatics art to measure connectivity interactions between the left DLPFC (part of the CEN per the top of the left column of page 518) and the ventromedial PFC (part of the DMN per the top of the right column on page 519) via for instance rs-fMRI scans to advantageously predict treatment response (conclusions on page 517 and right column on page 524).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the left central executive network (LCEN) and the ventral default mode resting state network (vDMN), and for the subject connectivity value to represent an integration between the LCEN and the vDMN in the system of John as taught by Liston to advantageously predict treatment response and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an integration threshold value between the LCEN and the vDMN per the combination with Liston.

Claim 17 is rejected in view of the John/Liston combination as discussed above in relation to claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0217781 to John (“John”) in view of NPL “Brain Network Dysfunction in Late-Life Depression: A Literature Review” to Tadayonnejad et al. (“Tadayonnejad”):
Regarding claim 9, John discloses the data processing system of claim 1, further including ... wherein the first classification value indicates that the subject is ineligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the first classification (when the subject connectivity value exceeds the connectivity threshold value) indicates that the patient is ineligible (does not meet the treatment criterion), and the second classification value indicates that the subject is eligible ([0091] discusses how the treatment criterion can be when the sensed data is below the specified value; accordingly, the second classification (when the subject connectivity value is below the connectivity threshold value) indicates that the patient is eligible (meets the treatment criterion)).
However, John appears to be silent regarding wherein the at least one sub-processing region includes the left central executive network (LCEN) and the salience resting state network (SAL), wherein the subject connectivity value and the connectivity threshold value, respectively, represent an integration between the LCEN and the SAL and an integration threshold value between the LCEN and the SAL.
Nevertheless, Tadayonnejad teaches (end of page 6 to beginning of page 7) that it was known in the healthcare informatics art that reduced connectivity between the left dACC (which is part of the salience resting state network as evidenced by NPL “Salience Network” to V. Menon (“Menon”) in the first two paragraphs on page 597) and the left DLPFC (which is part of the central executive network as evidenced by NPL “Effects of Cognitive Training on Resting-State Functional Connectivity of Default Mode, Salience, and Central Executive Networks” to Cao et al. (“Cao”)(see bottom of left column on page 2)) is associated with depression and that such biomarker/pattern can be used to develop individualized treatment options (end of page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sub-processing region to include the left central executive network (LCEN) and the salience resting state network (SAL), and for the subject connectivity value to represent an integration between the LCEN and the SAL in the system of John as taught by Tadayonnejad to advantageously facilitate development of  individualized treatment options and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As John already discloses a connectivity threshold value as discussed above in relation to claim 1, then the connectivity threshold value is an integration threshold value between the LCEN and the SAL per the combination with Tadayonnejad.

Claim 18 is rejected in view of the John/Tadayonnejad combination as discussed above in relation to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686